Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 1 of 80 Pageid#: 2210
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 2 of 80 Pageid#: 2211
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 3 of 80 Pageid#: 2212
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 4 of 80 Pageid#: 2213
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 5 of 80 Pageid#: 2214
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 6 of 80 Pageid#: 2215
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 7 of 80 Pageid#: 2216
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 8 of 80 Pageid#: 2217
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 9 of 80 Pageid#: 2218
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 10 of 80 Pageid#:
                                   2219
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 11 of 80 Pageid#:
                                   2220
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 12 of 80 Pageid#:
                                   2221
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 13 of 80 Pageid#:
                                   2222
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 14 of 80 Pageid#:
                                   2223
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 15 of 80 Pageid#:
                                   2224
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 16 of 80 Pageid#:
                                   2225
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 17 of 80 Pageid#:
                                   2226
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 18 of 80 Pageid#:
                                   2227
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 19 of 80 Pageid#:
                                   2228
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 20 of 80 Pageid#:
                                   2229
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 21 of 80 Pageid#:
                                   2230
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 22 of 80 Pageid#:
                                   2231
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 23 of 80 Pageid#:
                                   2232
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 24 of 80 Pageid#:
                                   2233
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 25 of 80 Pageid#:
                                   2234
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 26 of 80 Pageid#:
                                   2235
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 27 of 80 Pageid#:
                                   2236
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 28 of 80 Pageid#:
                                   2237
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 29 of 80 Pageid#:
                                   2238
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 30 of 80 Pageid#:
                                   2239
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 31 of 80 Pageid#:
                                   2240
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 32 of 80 Pageid#:
                                   2241
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 33 of 80 Pageid#:
                                   2242
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 34 of 80 Pageid#:
                                   2243
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 35 of 80 Pageid#:
                                   2244
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 36 of 80 Pageid#:
                                   2245
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 37 of 80 Pageid#:
                                   2246
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 38 of 80 Pageid#:
                                   2247
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 39 of 80 Pageid#:
                                   2248
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 40 of 80 Pageid#:
                                   2249
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 41 of 80 Pageid#:
                                   2250
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 42 of 80 Pageid#:
                                   2251
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 43 of 80 Pageid#:
                                   2252
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 44 of 80 Pageid#:
                                   2253
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 45 of 80 Pageid#:
                                   2254
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 46 of 80 Pageid#:
                                   2255
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 47 of 80 Pageid#:
                                   2256
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 48 of 80 Pageid#:
                                   2257
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 49 of 80 Pageid#:
                                   2258
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 50 of 80 Pageid#:
                                   2259
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 51 of 80 Pageid#:
                                   2260
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 52 of 80 Pageid#:
                                   2261
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 53 of 80 Pageid#:
                                   2262
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 54 of 80 Pageid#:
                                   2263
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 55 of 80 Pageid#:
                                   2264
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 56 of 80 Pageid#:
                                   2265
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 57 of 80 Pageid#:
                                   2266
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 58 of 80 Pageid#:
                                   2267
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 59 of 80 Pageid#:
                                   2268
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 60 of 80 Pageid#:
                                   2269
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 61 of 80 Pageid#:
                                   2270
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 62 of 80 Pageid#:
                                   2271
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 63 of 80 Pageid#:
                                   2272
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 64 of 80 Pageid#:
                                   2273
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 65 of 80 Pageid#:
                                   2274
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 66 of 80 Pageid#:
                                   2275
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 67 of 80 Pageid#:
                                   2276
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 68 of 80 Pageid#:
                                   2277
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 69 of 80 Pageid#:
                                   2278
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 70 of 80 Pageid#:
                                   2279
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 71 of 80 Pageid#:
                                   2280
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 72 of 80 Pageid#:
                                   2281
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 73 of 80 Pageid#:
                                   2282
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 74 of 80 Pageid#:
                                   2283
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 75 of 80 Pageid#:
                                   2284
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 76 of 80 Pageid#:
                                   2285
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 77 of 80 Pageid#:
                                   2286
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 78 of 80 Pageid#:
                                   2287
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 79 of 80 Pageid#:
                                   2288
Case 5:18-cv-00060-NKM-JCH Document 59-4 Filed 02/20/20 Page 80 of 80 Pageid#:
                                   2289
